Case 1:18-cv-01904-SEB-MJD Document 426 Filed 08/10/21 Page 1 of 3 PageID #: 10972




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 WHOLE WOMAN'S HEALTH ALLIANCE, )
 ALL-OPTIONS, INC.,                          )
 JEFFREY GLAZER M.D.,                        )
                                             )
                             Plaintiffs,     )
                                             )
                          v.                 )           No. 1:18-cv-01904-SEB-MJD
                                             )
 TODD ROKITA Attorney General of the State )
 of Indiana, in his official capacity,       )
 KRISTINA BOX Commissioner of the Indiana )
 State Department of Health, in her official )
 capacity,                                   )
 JOHN STROBEL M.D., President of the         )
 Indiana Medical Licensing Board of Indiana, )
 in his official capacity,                   )
 KENNETH P. COTTER St. Joseph County         )
 Prosecutor, in his official capacity and as )
 representative of a class of all Indiana    )
 prosecuting attonreys with authority to     )
 prosecute felony and misdemeanor offenses,  )
                                             )
                             Defendants.     )

                               PERMANENT INJUNCTION

  The Court orders as follows:

         Defendants and their respective agents, officers, employees, and successors, and

  all persons acting in concert with each or any of them or under their direction or control

  are hereby PERMANENTLY ENJOINED from implementing, enforcing, administering,

  invoking, or giving any effect to the following statutory and regulatory provisions:

     • Ind. Code § 16-34-2-1(a)(1) to the extent this statute limits the provision of first-

         trimester medication abortion care to physicians; requires a physical examination
Case 1:18-cv-01904-SEB-MJD Document 426 Filed 08/10/21 Page 2 of 3 PageID #: 10973




        to be performed on a woman prior to receiving an abortion; and prohibits the use

        of telemedicine by requiring the prescriber to be physically present at the abortion

        facility in order to dispense the abortion-inducing drug and the patient to ingest the

        drug in the physical presence of prescriber;

     • Ind. Code § 16-34-2-1(a)(2) providing that second-trimester abortions be

        performed only in hospitals or ambulatory surgical centers;

     • Ind. Code § 16-34-2-1.1(a)(1), (a)(4), (b)(1) to the extent these provisions prohibit

        providers from using telemedicine or telehealth to obtain informed consent from

        patients or to conduct preabortion counseling sessions;

     • Ind. Code § 25-1-9.5-8(a)(4) prohibiting the use of telemedicine in abortion care;

     • 410 Ind. Admin. Code § 26-17-2(d)(1)(A), (4), (e)(5) requiring clinics providing

        aspiration abortions to maintain 120-square-foot procedure rooms, scrub facilities,

        and 44-inch corridors;

     • 410 Ind. Admin. Code § 26.5-17-2(e)(1) requiring medication abortion clinics to

        maintain housekeeping rooms with storage sinks;

     • Ind. Code § 16-34-2-1.1(a)(1)(E) and (a)(1)(G) requiring women seeking abortion

        services to be informed that "objective scientific information shows that a fetus

        can feel pain at or before twenty (20) weeks of postfertilization age" and that

        "human physical life begins when a human ovum is fertilized by a human sperm";

        and
Case 1:18-cv-01904-SEB-MJD Document 426 Filed 08/10/21 Page 3 of 3 PageID #: 10974




     • Ind. Code § 16-34-2-1.1(b)(2) to the extent it requires dissemination of a Perinatal

        Hospice Brochure containing the following: "Studies show that mothers who

        choose to carry their baby [sic] to term recover to baseline mental health more

        quickly than those who aborted due to fetal anomaly."

        IT IS SO ORDERED.




        Date:       8/10/2021                       _______________________________
                                                     SARAH EVANS BARKER, JUDGE
                                                     United States District Court
                                                     Southern District of Indiana




  Distribution to counsel of record via CM/ECF
